DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments field 11 October 2021 for the application filed 10 July 2018, which is a divisional of application 15/221,439 filed 27 July 2016, which claims priority to provisional application 62/213,465 filed 2 September 2015. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pouit (US 3,051,413)  in view of Novak et al. (US 2007/0290098).
- Regarding Claim 1. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 
a conduit (4) fluidly coupled to the generator (9, fig. 2 illustrates how the conduit is coupled to the generator); 
an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded 
a secondary airfoil (1) coupled solely to the main body (2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  Pouit does not disclose multiple ejectors.
However, Novak discloses a similar aircraft/airfoil arrangement to Pouit, wherein multiple ejectors can be created by use of flaps (see fig. 5a-c and [0044]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejector of Pouit to incorporate the arrangement of multiple ejectors as disclosed by Novak to allow a greater capacity for the airfoil to vector the engine thrust and modulate airfoil lift as taught by Novak in [0044].
- Regarding Claim 2. Pouit as modified discloses the vehicle of claim 1, wherein the gas generator (9) is disposed in the main body (2, fig. 1-2 illustrate the gas generator disposed in the main body).  
- Regarding Claim 3. Pouit as modified discloses the vehicle of claim 1, wherein the primary airfoil (3) comprises a trailing edge (fig. 1-2 illustrate the trailing edge), and the at least one ejector (5) emits the gas stream (arrows of fig. 1 moving rearward from the trailing edge of the primary airfoil) directly from the trailing edge (illustrated by fig. 1-2) of the primary airfoil (3, fig. 1-2 illustrate the ejector emitting the gas stream directly from the trailing edge).  
- Regarding Claim 4. Pouit as modified discloses the vehicle of claim 1, wherein the gas stream (arrows of fig. 1-2) produced by the generator (9) is the sole means of propulsion (“since turbojets 301 and 302 deliver streams of compressed air, they may be used to supply conduits” column 3 lines 49-51; the 
- Regarding Claim 5. Pouit as modified discloses the vehicle of claim 1.  Novak further discloses wherein the entirety of the secondary airfoil (55a/c fig. 5a-c) is rotatable about an axis oriented parallel to the leading edge (fig. 5a-c illustrates that the secondary airfoil can be rotated about an axis parallel to the leading edge). 
- Regarding Claim 7. Pouit as modified discloses the vehicle of claim 1, wherein the outlet structure is non-circular (as illustrated in fig. 1-2, the outlet structure which makes up the ejector 5 is oblong in shape as it spans the primary airfoil).
- Regarding Claim 8. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 
a conduit (4) fluidly coupled to the generator (9, fig. 2 illustrates how the conduit is coupled to the generator); 
an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded in the primary airfoil), the ejector (5) comprising an outlet structure (illustrated in fig. 1) out of which the gas stream flows (fig. 1 and 2 illustrate the airflow by arrows) at a predetermined adjustable velocity (“mixed together so as to supply both the desired great mass of fluid to be 
a secondary airfoil (1) solely coupled to the main body (2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  Pouit does not explicity disclose wherein the gas stream produced by the generator is the sole means of propulsion of the vehicle.
However, Novak discloses a similar aircraft/airfoil arrangement to Pouit, wherein the generator (5, fig. 1 “low to moderate bypass-ratio gas turbine turbofan engine” [0033]) is the sole means of propulsion (no other means of propulsion are disclosed by Novak) for the vehicle (“aircraft” [0032]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the generator of Pouit to be the sole means of propulsion as disclosed by Novak to allow for lowered weight of the overall vehicle and simplified design of the overall vehicle resulting in lowered maintenance requirements, fuel savings, and weight savings.
- Regarding Claim 9. Pouit discloses a vehicle (fig. 1-2), comprising: 
a main body (2); 
a primary airfoil (3) coupled to the main body (2, fig. 1-2 illustrates the primary airfoil coupled to the main body); 
a gas generator (9, “generators of fluid under pressure” column 2 lines 10-11) coupled to the main body (2, fig. 1 illustrates the gas generators coupled to the main body) and producing a gas stream (“fluid under pressure intended to be blown” column 2 line 9; arrows of fig. 1 and 2 illustrate the gas stream); 
a conduit (4) fluidly coupled to the generator (9, fig. 2 illustrates how the conduit is coupled to the generator); 
an ejector (5) fluidly coupled to the conduit (4, fig. 1 illustrates the ejector and conduit fluidly coupled; “feeding conduit 4 with a fluid under pressure intended to be blown through nozzle 5” column 2 lines 8-9) and embedded in the primary airfoil (3, fig. 1-2 illustrate the ejector embedded in the primary airfoil), the ejector (5) comprising an outlet structure (illustrated in fig. 1) out of which the gas stream flows (fig. 1 and 2 illustrate the airflow by arrows) at a predetermined adjustable velocity (“mixed together so as to supply both the desired great mass of fluid to be blown on the wing and the desired relatively low speed of said fluid mass” column 2 lines 41-44; the mixing of the gas stream and air allows for a predetermined adjustable velocity to be achieved); and 
a secondary airfoil (1) coupled to the main body (2, fig. 1-2 illustrates the secondary airfoil, coupled solely to the main body) having a leading edge (illustrated by fig. 1-2) and located directly downstream of the outlet structure (fig. 1 illustrates the outlet structure of the ejector 5, and the secondary airfoil located directly downstream of the outlet structure) such that the gas stream (fig. 1-2 illustrates the gas stream with arrows) from the ejector (5) flows over the leading edge (fig. 1 illustrates the flow over the leading edge) of the secondary airfoil (1).  Pouit does not disclose multiple ejectors.
However, Novak discloses a similar aircraft/airfoil arrangement to Pouit, wherein the generator (5, fig. 1 “low to moderate bypass-ratio gas turbine turbofan engine” [0033]) is the sole means of propulsion (no other means of propulsion are disclosed by Novak) for the vehicle (“aircraft” [0032]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the generator of Pouit to be the sole means of propulsion as disclosed by Novak to allow for lowered weight of the overall vehicle and simplified design of the overall vehicle resulting in lowered maintenance requirements, fuel savings, and weight savings.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pouit as modified in view of Bertin (US 3,756,542).
- Regarding Claim 6. Pouit as modified discloses the vehicle of claim 1, but does not disclose wherein the ejector is rotatable through a 180o angle.  
However, Bertin discloses a similar aircraft (fig. 9a-c) wherein the ejector (13b/13c, fig. 14) is rotatable through a 180o angle (fig. 14 illustrates the natural position of the ejector as well as a secondary position, in which the fluid flow is split in two opposite directions, allowing for the ejector to be rotatable through a 180o angle).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ejector of Pouit as modified to be rotatable through a 180 degree angle as in Bertin to allow the gas stream to be manipulated in various directions for various flight regimes and mission requirements, thereby expanding the capabilities of the aircraft.
Response to Arguments
Applicant's arguments, see pages 4-6, filed 11 October 2021, have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments against the cited references not containing the newly amended recitation of the multiple ejectors, the examiner contends that Novak teaches multiple ejectors for a similar aircraft and generator arrangement as Pouit making a modification of Pouit to incorporate the multiple ejectors of Novak an obvious modification for the purpose of a greater capacity for the airfoil to vector the engine thrust and modulate airfoil lift.
Regarding the applicant’s arguments related to the generator being the sole propulsion means for the aircraft, the examiner contends that Pouit discloses scenarios in which the generator 9 can be the sole means of propulsion, and Novak also similarly discloses wherein the engine 5 is the sole means of propulsion.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/20/2021